      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


PANTHER CREEK MEDICAL CENTER,                   §
P.A.,                                           §
                                                §
                       Plaintiff,               §
                                                §
                v.                              §
                                                  Civil Action No. 4:20-cv-2358
                                                §
VILLAGE PRACTICE MANAGEMENT                     §
                                                  Jury Trial Demanded
COMPANY, LLC, VILLAGE PRACTICE                  §
MANAGEMENT COMPANY OF                           §
HOUSTON, LLC; VILLAGEMD OF                      §
SOUTHEAST TEXAS, PA D/B/A                       §
VILLAGE MEDICAL,                                §
                                                §
                       Defendants.              §

                                    ORIGINAL COMPLAINT

       Plaintiff, Panther Creek Medical, P.A. (“Panther Creek” or “Plaintiff”), by and through its

attorneys, Osha Liang LLP file this Complaint against Defendants Village Practice Management

Company, LLC, Village Practice Management Company of Houston, LLC, and VillageMD of

Southeast Texas, PA d/b/a Village Medical (collectively “Defendants”), and alleges, on knowledge

as to its own actions, and otherwise on information and belief, as follows:

                                PRELIMINARY STATEMENT

       1.      This is an action for infringement of Plaintiff’s trademarks under Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a)(1), for unfair competition and false designation of origin

under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and for substantial and related claims

under the statutory and common laws of the State of Texas, all arising from the Defendants’

unauthorized use of Plaintiff’s trademarks in connection with the marketing, advertising,

promotion, and provision of Defendants’ medical-related services.
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 2 of 19




       2.        Plaintiff seeks injunctive and monetary relief.

                                          JURISDICTION

       3.        This court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28 U.S.C.

§§ 1331, and 1338(a) and (b), and pursuant to the principles of supplemental jurisdiction under 28

U.S.C. § 1367.

                                               VENUE

       4.        Venue is proper in this district under 28 U.S.C. § 1391(b)(2), in that a substantial

part of the events or omissions giving rise to the claim occurred in this district.

                                              PARTIES

       5.        Plaintiff Panther Creek, P.A. is a professional association formed under the laws of

Texas with physical locations in The Woodlands and provides online medical services via its

website. Plaintiff Panther Creek has a principal place of business at 4840 W Panther Creek Drive,

Suite 107, The Woodlands, Texas, 77381.

       6.        On information and belief, Defendant Village Practice Management Company,

LLC (“VPMC”) is a limited liability company formed under the laws of Delaware with a principal

place of business at 125 S. Clark Street, Suite 900, Chicago, Illinois, 60603. On information and

belief, Defendant Village Practice Management Company, LLC does business in Houston, Texas

and in The Woodlands, Texas.

       7.        On information and belief, Defendant Village Practice Management Company of

Houston, LLC (“VPMC of Houston”) is a limited liability company formed under the laws of

Delaware with a principal place of business at 9055 Katy Freeway, Suites 100 & 200, Houston,

Texas, 77024.




                                                   2
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 3 of 19




       8.      On information and belief, Defendant VillageMD of Southeast Texas, PA d/b/a

Village Medical (“VillageMD of SETX”) is a professional association formed under the laws of

Texas with a location at 9055 Katy Freeway, Suite 100, Houston, Texas, 77024.

       9.      Defendants VPMC, VPMC of Houston, and VillageMD of SETX are collectively

referred to as “Defendants.”

                                             FACTS

       A.      Plaintiff and its Trademarks

       10.     Plaintiff is a professional association that provides medical services through its

physical clinics and online via its website. Plaintiff has several physical locations throughout The

Woodlands, including the Village Medical Center at Panther Creek and the Village Medical Center

at Alden Bridge.

       11.     Plaintiff is the owner of valid trademarks for the wordmark VILLAGE MEDICAL

and the associated logo,




                                                                     ,

both of which are used for medical services (“Plaintiff’s Marks”).

       12.     Plaintiff applied for federal registration of the above-displayed VILLAGE

MEDICAL logo for “medical services” in Class 044 on April 16, 2019. This application, Serial

No. 88387382, was approved by the U.S. Trademark Office’s Examining Attorney and published

on August 27, 2019.

       13.     Plaintiff has used Plaintiff’s Marks in commerce throughout the United States on

its website, in association with telemedicine services, and in Texas through advertising and

marketing materials associated with its physical clinics located in The Woodlands, continuously



                                                 3
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 4 of 19




since the early 2000s, in connection with the provision, marketing, and advertising of medical

services. Exhibits 1 and 2 includes true and correct copies of representative samples of materials

showing Plaintiff’s use of Plaintiff’s Marks in connection with Plaintiff’s provision, marketing,

and advertising of medical services.

       14.     As a result of Plaintiff’s widespread, continuous, and exclusive use of Plaintiff’s

Marks to identify its medical services, and Plaintiff as the source of those medical services,

Plaintiff owns valid and subsisting federal statutory and common law rights to Plaintiff’s Marks.

       15.     Plaintiff’s Marks are distinctive to both the consuming public and Plaintiff’s trade.

       16.     Plaintiff has expended substantial time, money, and resources in marketing,

advertising, and promoting medical services under Plaintiff’s Marks.

       17.     Plaintiff provides medical services under Plaintiff’s Marks, both through its website

and through its physical locations in The Woodlands, Texas. Below is a representative example

of how Plaintiff markets its services through its website:




                                                 4
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 5 of 19




Exhibit 3.

       18.       Plaintiff offers and provides services under Plaintiff’s Marks to average consumers

seeking medical services.

       19.       The services Plaintiff offers under Plaintiff’s Marks are of high quality. Plaintiff

ensures the high quality of its services via at least the following:

             •   Doctor and staff vetting processes through thorough background checks during the

                 hiring process;

             •   Panther Creek is certified by the National Committee for Quality Assurance as a

                 level 3 patient-centered medical home (PCMH). PCMH is a care and delivery model

                 with care principles of comprehensive, patient-centered, coordinated care committed

                 to quality and performance improvement, committed to patient satisfaction and

                 population health management. Exhibit 4 is a true and correct copy of a photograph

                 of Panther Creek’s National Committee for Quality Association Certificate of

                 Recognition.

             •   Panther Creek is a member of Privia Gulf Coast’s Accountable Care Organization

                 (ACO), which was the most successful ACO participating in Medicare Shared

                 Savings Program in Houston. This requires achievements in many quality metrics

                 for Medicare patients’ health and satisfaction. See Exhibit 5.

       20.       As a result of Plaintiff’s expenditures and efforts, Plaintiff’s Marks have come to

signify the high quality of services designated by Plaintiff’s Marks, and acquired incalculable

distinction, reputation, and goodwill belonging exclusively to Plaintiff.

       21.       Plaintiff’s Marks and their associated services have received significant unsolicited

coverage in various media, including: (1) Recognition of Panther Creek member Dr. Clifford Yut




                                                   5
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 6 of 19




in the Best of the Woodlands Awards for “Best Family Practice Doctor” (ranked third in 2014,

2015 and 2016; ranked second in 2017 and 2020; and ranked first in 2018); (2) Recognition of

Panther Creek member Dr. Christopher Prihoda in the Super Doctors Profile- Texas Rising Star

for years 2012, 2014, 2015 and 2016. See Exhibits 6 and 7 (annotated excerpts of true and correct

copies of samples of the foregoing unsolicited media coverage).

       B.      Defendants’ Federal Trademark Registration Efforts and Opposition
               Proceeding

       22.     On information and belief, like Plaintiff, Defendants are also engaged in providing

medical services.

       23.     Defendants, however, on information and belief, are a much larger company with

many more resources and numerous branches in various locations throughout the country,

including Texas and Illinois. On information and belief, Defendants became aware of the value

of and goodwill associated with the Plaintiff’s Marks and have intentionally launched an

infringement campaign on these marks.

       24.     On August 30, 2016, Defendant VPMC filed an application at the U.S. Trademark

Office for federal registration of the standard character mark VILLAGEMD for “business services

in the field of healthcare, namely assisting primary care physicians” in Class 035. This application

(Serial No. 87154979) alleged that the mark had been in use since March 4, 2014. See Exhibit 8.

       25.     On June 22, 2018, Defendant VPMC filed an application at the U.S. Trademark

Office for federal registration of an associated logo and design of the VILLAGEMD mark,




This application (Serial No. 88010955) alleged that this logo mark had been in use since May 5,

2015. See Exhibit 9.


                                                 6
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 7 of 19




        26.     The Panther Creek Marks had been in use for more than a decade prior to Defendant

VPMC’s filing of the applications for federal registration of the VILLAGEMD wordmark and

VILLAGEMD logo.

        27.     Defendant VPMC did not disclose the Panther Creek Marks to the Trademark

Office in relation to the applications for the VILLAGEMD wordmark and VILLAGEMD logo

even though, on information and belief, VPMC would have known about the Panther Creek Marks

at that time.

        28.     On May 17, 2019, Defendant VPMC filed an application for federal registration of

the standard character mark VILLAGE MEDICAL for “home health care services, namely, risk

based care for chronically ill patients” in Class 044. This application was assigned Serial No.

88435074. No use in commerce of the mark was alleged in the application. See Exhibit 10.

        29.     On August 5, 2019, the Examining Attorney issued an Office Action refusing

VPMC’s attempt to register VILLAGE MEDICAL based on likelihood of confusion with

Plaintiff’s prior-filed application for its VILLAGE MEDICAL logo,




                                                                        .

See Exhibit 11.    The USPTO subsequently suspended VPMC’s application in view of the

likelihood of confusion with Plaintiff’s prior-filed application. Id.

        30.     On July 2, 2019, Defendant VPMC filed another trademark application for federal

registration. This application, Serial No. 88497592, was for an associated logo and design,




                                                  7
      Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 8 of 19




for “home health care services, namely, risk based care for chronically ill patients” in Class 044.

No use in commerce of the mark was alleged in the application. See Exhibit 12.

       31.      As with Defendant VPMC’s application for the VILLAGE MEDICAL wordmark,

on August 5, 2019, the Examining Attorney issued an Office Action refusing registration of the

associated logo based on likelihood of confusion with Plaintiff’s prior-filed application for its

VILLAGE MEDICAL logo,




                                                                     .

See Exhibit 13. As with the VILLAGE MEDICAL wordmark application, the USPTO also

suspended VPMC’s application for its logo in view of the likelihood of confusion with Plaintiff’s

prior-filed application. Id.

       32.     On information and belief, in view of these refusals to register, Defendant VPMC

initiated an opposition proceeding with the Trademark Trial and Appeals Board on October 25,

2019, challenging Plaintiff’s pending trademark application (“the TTAB Proceeding”). See

Exhibit 14.

       33.     Since shortly after Defendant VPMC initiated the TTAB Proceeding, at least

October of 2019, Plaintiff has attempted to reach a settlement with Defendants regarding

Defendants’ use and Plaintiff’s registration of Plaintiff’s Marks.        The parties’ settlement

discussions continued throughout 2020 up until shortly before the filing of this complaint.

       34.     Meanwhile, as Plaintiff continued to engage in what it believed to be good faith

settlement negotiations and unbeknownst to Plaintiff, on November 12, 2019, Defendant

VillageMD of SETX filed an Assumed Name Certificate in the Office of the Secretary of State of

Texas for the name “Village Medical.” See Exhibit 15.


                                                8
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 9 of 19




       C.      Defendants’ Unlawful Activities

       35.     On information and belief, beginning only after Plaintiff had been using Plaintiff’s

Marks for nearly fifteen years, Defendants adopted and began using marks that are confusingly

similar to Plaintiff’s Marks in Texas and elsewhere. For example, Defendants have adopted and

are using the identical wordmark, VILLAGE MEDICAL, and a VILLAGE MEDICAL design logo

that is very similar to Plaintiff’s. For sake of comparison, Plaintiff’s logo and Defendants’

VILLAGE MEDICAL logo are shown below:

             Panther Creek’s Logo                       Defendants’ Village Medical Logo




       36.     Similarly, Defendants have adopted and are using the confusingly similar

wordmark, VILLAGEMD, and a VILLAGEMD logo that is very similar to Plaintiff’s. Plaintiff’s

logo and Defendants’ VILLAGEMD logo are shown below:

             Panther Creek’s Logo                       Defendants’ VillageMD Logo




       37.     The Defendants’ logos shown above in Paragraphs 35 and 36 are collectively

referred to as the “Infringing Marks.”

       38.     As discussed above, Defendants already applied for federal registration for the

marks VILLAGE MEDICAL, U.S. Serial No. 88435074, and VILLAGE MEDICAL and design,

U.S. Serial No. 88497592, both of which were refused registration based on likelihood of

confusion with Plaintiff’s application for VILLAGE MEDICAL and design logo. In other words,


                                                9
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 10 of 19




the Trademark Office has already implicitly recognized that Plaintiff has valid trademark rights,

even if there is no federal registration for those rights yet, and that Defendants’ use of similar

marks are likely to cause consumer confusion with Plaintiff’s Marks.

       39.      As discussed above, Plaintiff has been using the VILLAGE MEDICAL brand since

the early 2000s, long before Defendants. Because of Plaintiff’s long-term use of its VILLAGE

MEDICAL logo, consumers associate the VILLAGE MEDICAL brand with Plaintiff.

       40.      Meanwhile, the Infringing Marks, adopted and used by Defendants are identical

and/or confusingly similar to Plaintiff’s Marks. First, the Defendants use VILLAGE MEDICAL

and VILLAGEMD to identify their nearly identical services and clinics, all of which are in the

same exact market of provision of medical services as Plaintiff’s. Next, Defendants’ logos are

confusingly similar to Plaintiff’s, as shown above and again here:

             Panther Creek’s Logo                              Defendants’ Logos




       41.      On information and belief, Defendants have been engaged in the provision,

advertising, and promotion of medical services using the Infringing Marks throughout the U.S.

Exhibit 16 contains true and correct copy of a screenshot of Defendants’ websites showing

Defendants’ use of the Infringing Marks.

       42.      On information and belief, the services Defendants have provided, marketed,

advertised, promoted, offered for sale, and sold under the Infringing Marks are identical or nearly

identical to the services Plaintiff provides under Plaintiff’s Marks.




                                                 10
       Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 11 of 19




        43.    Plaintiff and Defendants provide medical services to patients, provide patient portal

services on their websites, and operate in the same geographic region.

        44.    On information and belief, Defendants have provided, marketed, advertised,

promoted, offered for sale, and sold their services under the Infringing Marks through their website

and physical locations, which directly overlap with Plaintiff’s channels of trade. Some of

Defendants’ physical locations are within a 20-mile radius of Plaintiff’s physical locations.

        45.    Like Plaintiff, Defendants market their services via their websites, Google®

advertising, and other online media.

        46.    On information and belief, Defendants offer and sell their services under the

Infringing Marks to average consumers seeking medical services, directly overlapping with

Plaintiff’s consumer base.

        47.    Defendants’ infringing acts have caused and are likely to cause confusion, mistake,

and deception among the relevant consuming public as to the source or origin of the Defendants’

services, and have and are likely to deceive the relevant consuming public into believing,

mistakenly, that Defendants’ services originate from, are associated or affiliated with, or otherwise

authorized by Plaintiff.

        48.    Defendants’ infringing acts have resulted in actual confusion on several occasions,

including the following incidents:

   •    On March 6, 2020, Houston’s KPRC 2 Investigates published a news article confirming
        that two cases of Coronavirus had been treated in “Village Medical” clinics, confusing
        Defendants with Plaintiff.
   •    Shortly thereafter, Panther Creek began receiving calls from established patients who were
        concerned about visiting Panther Creek clinic locations over fear of contracting the virus,
        not realizing that it was one of Defendant’s clinics, not Plaintiff’s, that had treated the
        Coronavirus patients featured in the Houston KPRC article.



                                                 11
          Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 12 of 19




      •    Also on March 6, 2020, the Texas Academy of Family Physicians medical journal
           published an article discussing treatment of Coronavirus patients in “Village Medical”
           clinics, illustrating another example of confusion between Defendants and Plaintiff.
      •    This article resulted in additional calls from established Panther Creek patients who were
           concerned about visiting Panther Creek clinic locations over fear of contracting the virus.
           Again, these patients were confused into believing that the medical journal article was
           describing Plaintiff when, in fact, the article was supposed to be reporting on treatment of
           Coronavirus patients at one of Defendants’ clinics.
      •    On May 15, 2020 the “Oscar” insurance company, published a flyer offering HMO
           Medicare Advantage plan services, including services provided by network partner
           “Village Medical.”
      •    This advertisement resulted in at least one inquiry to Panther Creek from a consumer
           confused over the false association/designation of origin between Plaintiff and Defendants.
    See Exhibits 17, 18 and 19.
           49.    Additional confusion can be seen by performing a Google® search for “Village

Medical,” which returns more than two pages’ worth of results for Defendants before displaying a

single result for Plaintiff Panther Creek. Exhibit 20. Even a Google® search for “Panther Creek

Village Medical Center” returns Defendants’ website as an advertisement at the very top of the

search results. Exhibit 21.

           50.    Defendants have been aware of Plaintiff’s Marks since at least 2017, when Dr.

Clive Fields’ 1 practice at the time showed interest in having Plaintiff join up with Defendants,

which Plaintiff declined. On information and belief, Defendants have been aware of Plaintiff’s

Marks long before that.




1
 Dr. Clive Fields is Chief Medical Officer and co-founder of Defendant VPMC and founder of
Defendant VillageMD.


                                                   12
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 13 of 19




       51.     On information and belief, Defendants’ acts are willful with the deliberate intent to

trade on the goodwill of Plaintiff’s Marks, cause confusion and deception in the marketplace, and

divert potential sales of Plaintiff’s services to the Defendant.

       52.     Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Plaintiff and to its valuable reputation and goodwill with the

consuming public for which Plaintiff has no adequate remedy at law.

                              COUNT I
       INFRINGEMENT OF FEDERAL COMMON LAW TRADEMARK RIGHTS

       53.     Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       54.     Defendants’ unauthorized use in commerce of the Infringing Marks is likely to

deceive consumers as to the origin, source, sponsorship, or affiliation of Defendants’ services, and

is likely to cause consumers to believe, contrary to fact, that Defendants’ services are sold,

authorized, endorsed, or sponsored by Plaintiff, or that Defendants are in some way affiliated with

or sponsored by Plaintiff. Defendants’ conduct therefore constitutes trademark infringement in

violation of Section 43(a) of the Lanham Act.

       55.     On information and belief, Defendants have committed the foregoing acts of

infringement with full knowledge of Plaintiff’s prior rights in Plaintiff’s Marks, and with the

willful intent to cause confusion and trade on Plaintiff’s goodwill.

       56.     Defendants’ conduct is causing immediate and irreparable harm and injury to

Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff, and confuse

the public unless enjoined by this court. Plaintiff has no adequate remedy at law.

       57.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees, and costs



                                                  13
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 14 of 19




of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                                      COUNT II
                          FEDERAL UNFAIR COMPETITION AND
                            FALSE DESIGNATION OF ORIGIN

       58.     Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       59.     Defendants’ unauthorized use in commerce of the Infringing Marks is likely to

deceive consumers as to the origin, source, sponsorship, or affiliation of Defendants’ services, and

is likely to cause consumers to believe, contrary to fact, that Defendants’ services are sold,

authorized, endorsed, or sponsored by Plaintiff, or that Defendants are in some way affiliated with

or sponsored by Plaintiff.

       60.     Defendants’ unauthorized use in commerce of the Infringing Marks as alleged

herein constitutes false designation of origin and misleading description and representation of fact.

       61.     On information and belief, Defendants’ conduct as alleged herein is willful and is

intended to and is likely to cause confusion, mistake, or deception as to the affiliation, connection,

or association of Defendants with Plaintiff.

       62.     Defendants’ conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       63.     Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, and to its goodwill and reputation, and will continue to both damage Plaintiff

and confuse the public unless enjoined by this court. Plaintiff has no adequate remedy at law.

       64.     Plaintiff is entitled to, among other relief, injunctive relief and an award of actual

damages, Defendants’ profits, enhanced damages and profits, reasonable attorneys’ fees, and costs




                                                  14
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 15 of 19




of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117, together with

prejudgment and post-judgment interest.

                                       COUNT III
                              STATE UNFAIR COMPETITION
                            TEXAS BUS. & COMM. CODE, § 16.29

       65.     Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       66.     The actions of Defendants complained of above constitute unfair competition in

violation of the law of the State of Texas.

       67.     Defendants’ use of a confusingly similar name and trademarks, i.e. the Infringing

Marks, is calculated to deceive the relevant consuming public into accepting and purchasing

Defendants’ services in the mistaken belief that they are Plaintiff’s services, or that they are

sponsored by, connected with, or supplied under the supervision of Plaintiff.

       68.     Defendants’ adoption and use of the Infringing Marks on its services constitutes

unfair competition. By such use, Defendants have represented that their services are actually those

supplied by Plaintiff. This use creates a likelihood that the public will be confused or deceived.

       69.     Defendants’ actions constitute dilution, unfair competition, palming off, passing

off, unjust enrichment and misappropriation of Plaintiff’s rights under Tex. Bus. & Comm. Code,

§ 16.29 and the common law of the State of Texas. Such actions permit, and will continue to

permit, Defendants to use and benefit from the goodwill and reputation earned by Plaintiff to

readily obtain customer acceptance of the services offered for sale, and to give Defendants’

services a salability they would not otherwise have, all at Plaintiff’s expense.

       70.     As a result of Defendants’ acts, Plaintiff has already suffered damage and will

continue to suffer damage, while Defendants profit at Plaintiff’s expense. Defendants’ activities

entitle Plaintiff to Defendants’ profits and to damages for such act of unfair competition.


                                                 15
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 16 of 19




       71.     Unless Defendants are enjoined, Plaintiff has no adequate remedy at law and will

be irreparably harmed.

       72.     Defendants’ acts complained of herein have been and are grossly negligent,

deliberate, willful, intentional, in bad faith, malicious, with full knowledge of conscious disregard

of Plaintiff’s rights and with intent to cause confusion, dilution, and to trade off Plaintiff’s vast

good will in its trademarks, making this an exceptional case and entitling Plaintiff to enhanced

damages and attorney’s fees.

                                COUNT IV
              INFRINGEMENT OF COMMON LAW TRADEMARK RIGHTS
                             UNDER TEXAS LAW

       73.     Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       74.     Defendants’ acts described above constitute common law trademark infringement.

       75.     Because of Defendants’ above-described conduct, Plaintiff has suffered and

continues to suffer damages including, without limitation, unjust enrichment damages, in an

amount to be proven at trial based on Defendants’ gross sales less only elements of cost or

deduction allowed by this Court.

       76.     Unless enjoined by this Court, Defendants’ above-described conduct will cause

irreparable injury, for which Plaintiff has no adequate remedy at law, in the nature of injury to the

reputation and goodwill of Plaintiff as well as confusion and deception among customers.

       77.     Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Plaintiff’s

rights and with intent to cause confusion, dilution, and to trade off of the vast good will in

Plaintiff’s trademarks, making this an exceptional case and entitling Plaintiff to enhanced damages

and attorney’s fees at least as provided under Texas Civil Practices & Remedies Code § 41.003


                                                 16
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 17 of 19




                                   COUNT V
                         COMMON LAW UNFAIR COMPETITION

       78.      Plaintiff realleges and incorporates by reference the allegations in the preceding

paragraphs.

       79.      Defendants’ activities complained of constitute common law unfair competition

under Texas common law in that they are likely to cause consumers to believe that Defendants’

services originate from the same source as, or are sponsored or approved by Plaintiff, or that there

is an association, affiliation or connection between Defendants and Plaintiff.

       80.      On information and belief, Defendants’ actions are with the knowledge of

Plaintiff’s trademarks and with the intent to cause confusion and/or trade on Plaintiff’s reputation

and goodwill.

       81.      Plaintiff has and will continue to be irreparably harmed and damaged by

Defendants’ conduct and Plaintiff lacks an adequate remedy at law to compensate for this harm

and damage.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that:

       1.       A judgment is entered against Defendants on all claims;

       2.       Defendants and all agents, employees, attorneys, and all persons in active concert

or participation with any of them, be preliminarily enjoined from and ordered to:

                (a)    Cease using Plaintiff’s trademarks, and any other mark that is confusingly

       similar to any of Plaintiff’s trademarks, including but not limited to the Infringing Marks;

       cease using Plaintiff’s trademarks, or any other mark that is likely to cause confusion, in

       any manner that violates the rights of Plaintiff; and modify all of Defendants’ signage,




                                                17
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 18 of 19




       advertising, social media usage, product packaging, and promotional material to eliminate

       infringement of Plaintiff’s trademarks or any confusingly similar mark;

              (b)     Compelling destruction of all infringing works, business materials,

       brochures, web pages, advertising, signage, temporary signage or logos, invoices, business

       cards, or business materials, sales decks, and the like within the care custody or control of

       Defendants that violate the rights of Plaintiff.

       3.     Defendants and all agents, employees, attorneys, and persons in active concert or

participation with any of them, be permanently enjoined from and ordered to:

              (a)     Cease using Plaintiff’s trademarks, and any other mark that is confusingly

       similar to any of Plaintiff’s trademarks, including but not limited to the Infringing Marks;

       cease using Plaintiff’s trademarks, or any other mark that is likely to cause confusion, in

       any manner that violates the rights of Plaintiff; and modify all of Defendants’ signage,

       advertising, social media usage, product packaging, and promotional material to eliminate

       infringement of Plaintiff’s trademarks or any confusingly similar mark;

              (b)     Compelling destruction of all infringing works, business materials,

       brochures, web pages, advertising, signage, temporary signage or logos, invoices, business

       cards, or business materials, sales decks, and the like within the care custody or control of

       Defendants that violate the rights of Plaintiff.

       4.     Plaintiff be awarded all damages it sustains as a result of Defendants’ infringement

and unfair competition, and that said damages be trebled;

       5.     Plaintiff be awarded statutory damages, costs, and fees as provided for in 15 U.S.C.

§ 1117(d), and applicable Texas Statutes;




                                                 18
     Case 4:20-cv-02358 Document 1 Filed on 07/08/20 in TXSD Page 19 of 19




       6.      Plaintiff recover its costs of this action and prejudgment and post-judgment interest,

and attorney fees as provided by Federal Rules of Civil Procedure;

       7.      Plaintiff be awarded its attorneys’ fees and the costs of this action under trademark

law, the Lanham Act, Texas law, or Texas common law; and,

       8.      Plaintiff recover such other and further relief as the Court may deem just and

appropriate.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues triable as of right by a jury.


 Date: July 8, 2020                                      Respectfully submitted,

                                                         /s/ Tammy J. Dunn
                                                         Tammy J. Dunn
                                                         State Bar No. 24045660
                                                         SDTX No. 562006
                                                         Dunn@oshaliang.com
                                                         Califf T. Cooper
                                                         State Bar No. 24055345
                                                         SDTX No. 713685
                                                         Cooper@oshaliang.com
                                                         Keelin A. Hargadon
                                                         State Bar No. 24087668
                                                         SDTX No. 2708053
                                                         Hargadon@oshaliang.com
                                                         OSHA LIANG LLP
                                                         909 Fannin Street, Suite 3500
                                                         Houston, Texas 77010
                                                         Tel. | Fax: 713.228.8600 | 713.228.8778

                                                         Attorneys for Plaintiff, Panther Creek
                                                         Medical Center P.A.




                                                 19
